DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-7, 9-14, and 16-22 have been examined in this application.  This communication is a final rejection in response to the “Amendments to the claims” and “Remarks” filed 11/4/2021.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-7, 9-10, 13-14, 16-17, and 20-22 are rejected under 35 USC 102(a)(1) and 102(a)(2) as being anticipated by US Patent Number 2013/0160459 by Thies.  

Regarding claim 1, Thies discloses a turbine engine assembly, comprising:
A fan assembly (fan 2) having a centerline axis (see dotted line in Figure 3);
A turbine (turbine 8)coupled to the fan assembly through a gearbox (gearbox 35);
A stationary component (pylon 14); and
An assembly extending between the gearbox and the stationary component to couple the gearbox to the stationary component (rear strut 32), wherein the assembly includes:
First and second support members connected in series between the gearbox and the stationary component to couple the gearbox to the stationary component (horizontal and vertical portions of frame section 38); and
At least one vibration-reducing mechanism configured to isolate a vibratory response of the gearbox from the stationary component (anti-vibration mount 49),
Wherein the first and second support members are located radially outward of the centerline axis (Figure 3 shows the struts being located radially outward of the centerline axis).  

Regarding claims 2 (dependent on claim 1), 9 (dependent on claim 7), and 16 (dependent on claim 14)¸ Thies discloses the stationary component comprising a frame.  Figure 3 shows pylon 14 comprising a frame.  

Regarding claims 3 (dependent on claim 1), 10 (dependent on claim 7), and 17 (dependent on claim 14)¸ Thies discloses the gearbox is coupled along a drive shaft comprising a first portion extending towards the fan assembly and a second portion extending towards the turbine (see shaft 66 in Figure 2).

Regarding claims 6 (dependent on claim 1), 13 (dependent on claim 7), and 20 (dependent on claim 14), Thies discloses said vibration-reducing mechanism comprising at least one of a biasing device or a damping device.  Paragraph 11 discloses “Preferably anti-vibration mounts for damping vibration are provided between the frame and the front and/or rear mount”.  

Regarding claim 7, Thies discloses a turbine engine assembly, comprising:
A gas turbine engine (gas turbine engine 10) having a primary flowpath surrounded at least partly by a core cowl (see air intake 1 in Figures 1 and 2) having a centerline axis (see dotted line in Figure 3);
A gearbox mounted within the core cowl and inboard of the primary flowpath (gearbox 35 inboard of air flow 59);
A stationary component (pylon 14); and
An assembly extending between the gearbox and the stationary component to couple the gearbox to the stationary component (rear strut 32), wherein the assembly includes:
First and second support members connected in series between the gearbox and the stationary component to couple the gearbox to the stationary component (horizontal and vertical portions of frame section 38); and
At least one vibration-reducing mechanism configured to isolate a vibratory response of the gearbox from the stationary component (anti-vibration mount 49),
Wherein the first and second support members are located radially outward of the centerline axis (Figure 3 shows the struts being located radially outward of the centerline axis).

Regarding claim 14, Thies discloses a turbine engine assembly, comprising:
A gas turbine engine (gas turbine engine 10) including two or more turbomachinery sections (compressors 3, 4 and turbines 6, 7, 8), the gas turbine engine having a centerline axis (see dotted line in Figure 3);
A gearbox mounted coupling two or more of the turbomachinery sections (gearbox 35 inboard of air flow 59);
A stationary component (pylon 14); and
An assembly extending between the gearbox and the stationary component to couple the gearbox to the stationary component (rear strut 32), wherein the assembly includes:
First and second support members connected in series between the gearbox and the stationary component to couple the gearbox to the stationary component (horizontal and vertical portions of frame section 38); and
At least one vibration-reducing mechanism configured to isolate a vibratory response of the gearbox from the stationary component (anti-vibration mount 49),
Wherein the first and second support members are located radially outward of the centerline axis (Figure 3 shows the struts being located radially outward of the centerline axis).

Regarding claim 21 (dependent on claim 1), Thies discloses a core cowl, the core cowl extending circumferentially around the assembly (see cowling defined by nacelle line 40 in Figure 2).  

Regarding claim 22 (dependent on claim 21), Thies discloses a housing positioned radially outward from and circumferentially around the fan assembly and a portion of the core cowl (see housing at air intake 1 in Figure 2), an annular bypass duct defined between the core cowl and the housing (see second air flow 59 in Figure 2), wherein the assembly is inboard of the core cowl and the annular bypass duct (see Figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11, and 18 are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2013/0160459 by Thies in view of US Patent Number 3,322,379 to Flannelly.

Regarding claims 4 (dependent on claim 1), 11 (dependent on claim 7), 18 (dependent on claim 14), Thies discloses said gearbox being configured to oscillate at a frequency.  The vibration of the gearbox will inherently be at a frequency.
Thies does not disclose said vibration-reducing mechanism being configured to oscillate at an anti-resonance frequency of the frequency.  However, this limitation is taught by Flannelly.  Column 1, lines 25-30 disclose “A further object of this invention is to provide a vibration isolator of the foregoing character which at a tuned antiresonant exciting frequency theoretically gives one hundred percent isolation and in actuality gives an isolation very closely approaching one hundred percent isolation”.  It would be obvious to a person having ordinary skill in the art to modify Thies using the teachings from Flannelly in order to provide as much isolation between the gearbox and the mounting as possible in order to minimize potential damage.

Claims 5, 12, and 19 are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2013/0160459 by Thies in view of US Patent Number 3,322,379 to Flannelly, in further view of US Patent Number 5,809,843 to Barger.

Regarding claims 5 (dependent on claim 4), 12 (dependent on claim 11), 19 (dependent on claim 18), Thies and Flannelly do not disclose said gearbox being configured to oscillate at the frequency defined by gear mesh oscillations.  However, this limitation is taught by Barger.  Column 1, lines 24-27 disclose “The vibration (and noise) spectra generated by meshed and running gears is primarily tonal in nature.  There are strong tones corresponding to the gear mesh frequency and harmonics thereof”.  It would .  

Response to Arguments
Applicant's arguments filed 11/4/2021 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the amended limitations are moot in view of the current grounds of rejection.  The limitation “first and second support members” are broad reads on portions of the struts of Thies.  The limitation “the first and second support members are located radially outward of the centerline axis” is also broad, and any member not located directly on the centerline is located radially outward of the centerline axis, as shown in Figure 3 of Thies.  Based on previous interviews with the applicant, it appears that this limitation is meant to describe the support members being entirely above or below the centerline.  However, even if the claims were amended to encompass such an arrangement, prior art such as 7,232,091, which was previously cited but not used in the rejection, shows frame members positioned above the centerline of the fan assembly.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642